Citation Nr: 0030056	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  97-31 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of jungle 
rot, both legs, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This appeal arises from the September 1997 rating decision 
from the Columbia, South Carolina Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
residuals of jungle rot, both legs, at 10 percent.  A Notice 
of Disagreement was filed in September 1997 and a Statement 
of the Case was issued in October 1997.  A substantive appeal 
was filed in October 1997 with no hearing requested. 

This case was remanded in February 2000 for further 
development.  The case was thereafter returned to the Board.

As previously indicated in the February 2000 Board Decision 
and Remand, it is noted that the veteran has indicated that 
he wanted service connection for asthma as due to herbicide 
exposure.  Additionally, the veteran has indicated that he is 
seeking an increased evaluation for service connection 
residuals of warts of the hands.  The RO has not developed 
these issues.  The issue of the appellant's entitlement to 
service connection for asthma secondary to exposure to 
herbicide agents and the issue of entitlement to an increased 
evaluation for service connection warts of the hands are not 
inextricably intertwined with the current appeal.  As no 
action has been taken, they are referred to the RO for the 
appropriate action.


REMAND

The undersigned notes that the record is inadequate for 
rating the veteran.  There is an indication in the record 
that the veteran has had treatment for his service connected 
jungle rot of both legs at the East Orange, New Jersey VAMC; 
Lyons, New Jersey VAMC; Montrose, New York VAMC; Dorn, South 
Carolina VAMC; and at a North Carolina VAMC.  VA has a duty 
to assist the veteran in the development of facts pertaining 
to this claim.  The Court has held that the duty to assist 
the claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Further, the duty to assist a veteran as provided for in 
38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, treatment records from these facilities should be 
requested and thereafter, a VA examination should be 
afforded, and the examiner should perform all indicated 
diagnostic tests and review all recent treatment records.   

The undersigned notes that there is a copy of a November 1991 
Social Security decision granting disability benefits to the 
veteran in the claims file.  The VA must obtain a copy of the 
medical records upon which the Social Security Administration 
(SSA) decision granting benefits to the appellant was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the residuals of 
jungle rot of both legs in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
East Orange, New Jersey VAMC; Lyons, New 
Jersey VAMC; Montrose, New York VAMC; 
Dorn, South Carolina VAMC; and a North 
Carolina VAMC (the veteran should 
specifically be requested to indicate 
from which North Carolina VAMC he had 
treatment). 
 
2.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the decision that awarded 
disability benefits to the veteran was 
based.  All records must be associated 
with the claims folder.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA skin examination to determine the 
current severity of the service connected 
residuals of jungle rot of both legs.  
The RO should ensure that the notice of 
the examination is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiner prior 
to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should describe the 
manifestations of the veteran's residuals 
of jungle rot of both legs and answer the 
following questions:  (1) whether there 
is any exudation or itching, and the 
frequency of same; (2) whether there are 
extensive lesions; (3) whether there is 
disfigurement and the degree of same; (4) 
whether there is ulceration; (5) whether 
there is exfoliation and the degree of 
same; (6) whether there is crusting; (7) 
whether there are systemic or nervous 
manifestations; (8) and whether the 
condition is exceptionally repugnant.  
All questions must be answered.  If the 
examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

4.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim for 
residuals of jungle rot of both legs on 
the basis of all the evidence of record.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 

of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1999).



